The judgments entered against the defendants, Yonkers Lumber Company and Laurence Brothers, Inc., for costs, are composed principally of printing disbursements that should equitably have been divided and taxed in part only against the defendants named. The remittitur so far as it directed costs against the defendants named, including an equitable part of the printing disbursements, was usual in view of the complete failure of the defendants named to succeed in sustaining their liens. While it is not generally done, the court has in a few instances given specific direction in regard to the amount of printing disbursements to be taxed *Page 559 
against a particular party to an action. (Edison Electric Illum.Co. of Brooklyn v. Frick Co., 221 N.Y. 1.)
The motions in this case should be granted, without costs, and the remittitur amended by limiting the printing disbursements to be charged against the defendants, Yonkers Lumber Company and Laurence Brothers, Inc., to one-eighth part thereof against each.
All concur.
Motions granted.